NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY JOE PRINCE,                               No. 19-15618

                Plaintiff-Appellant,            D.C. No. 2:00-cv-01084-SRB-JRI

 v.
                                                MEMORANDUM*
TERRY L. STEWART, Director, sued in his
official & individual capacity; et al.,

                Defendants-Appellees,

and

SAMUEL SUBLETT; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Larry Joe Prince, an Arizona state prisoner housed in Illinois, appeals from

the district court’s order denying for lack of subject matter jurisdiction his post-

judgment motion to enforce a settlement agreement. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Kelly v. Wengler, 822 F.3d 1085, 1094

(9th Cir. 2016). We affirm.

       The district court properly denied Prince’s motion to enforce the settlement

agreement because the court had previously dismissed the action with prejudice

and did not expressly retain jurisdiction or incorporate the terms of the settlement

agreement in its order. See Hajro v. U.S. Citizenship & Immigration Servs., 811

F.3d 1086, 1099 (9th Cir. 2016) (“If a district court wishes to retain jurisdiction to

later enforce the terms of a settlement agreement, the order dismissing a case with

prejudice must incorporate the terms of the settlement agreement or expressly

retain jurisdiction.”).

       All pending motions are denied.

       AFFIRMED.




                                           2                                    19-15618